Composition of Parliament
Ernst Strasser has submitted his resignation as a Member of the European Parliament with effect from 24 March 2011. Pursuant to Rule 4(1) and (3) of the Rules of Procedure, Parliament has noted his resignation and established the vacancy of his seat from the date previously stated. Hella Ranner has submitted her resignation as a Member of the European Parliament with effect from 1 April 2011. Pursuant to Rule 4(1) and (3) of the Rules of Procedure, Parliament has noted her resignation and established the vacancy of her seat from the date previously stated. The competent Austrian authorities have informed me that Ernst Strasser will be replaced by Hubert Pirker with effect from 31 March 2011. I would like to welcome our new Member and to remind Members that pursuant to Rule 3(2) of the Rules of Procedure, until his credentials have been verified or a ruling has been given on any dispute, Hubert Pirker will take his seat in Parliament and on its bodies and enjoy all the rights pertaining thereto, provided that he has previously signed a written declaration that he does not hold any office incompatible with that of Member of the European Parliament.
(NL) Mr President, I wish to raise a point of order in connection with Mr Strasser and the other Member who have left Parliament because of corrupt behaviour: I would like to ask whether you, Mr President, are going to check whether it is possible to stop their reduced pay, because it would be outrageous if anyone who has been involved in corruption here left with reduced pay. Would you please look into this?
We will answer that question later, as I was not prepared for it.
(ES) Mr President, on a point of order: you earlier referred to a request, on behalf of the whole House, that a state of the United States imprison someone for life rather than executing them.
I should like to request that, while we do indeed request that this sentence be commuted, we do not say 'to the sentence of life imprisonment', particularly given what life imprisonment means in the United States. I think it should be phrased as the death penalty being commuted 'to another proportionate sentence'.
Thank you. This certainly calls for a separate and far-reaching debate. Finding a solution to this problem is definitely not a simple matter.
My next announcement is that the competent Austrian bodies have informed me that Hella Ranner will be replaced by Heinz Becker with effect from 1 April 2011. I would like to welcome our new Member and to remind Members that pursuant to Rule 3(2) of the Rules of Procedure, until his credentials have been verified or a ruling has been given on any dispute, Heinz Becker will take his seat in Parliament and on its bodies and enjoy all the rights pertaining thereto, provided that he has previously signed a written declaration that he does not hold any office incompatible with that of Member of the European Parliament.